Exhibit 10.3

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of August 14, 2008, by
and among Nanogen, Inc., a Delaware corporation, with headquarters located at
10398 Pacific Center Court, San Diego, California 92121 (the “Company”), and
Financière Elitech S.A.S., a société par actions simplifiée incorporated under
the laws of France and registered with the Clerk of the Commercial Court of
Nanterre under the number 481 676 062 (the “Investor”).

WHEREAS:

A. The Company and the Investor is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.

B. The Company has authorized the issuance of a new series of senior secured
convertible notes of the Company, in the form attached hereto as Exhibit A (the
“Notes”), which Notes shall be convertible into shares of the Company’s common
stock, par value $0.001 per share (the “Common Stock”) (as converted, the
“Conversion Shares”), in accordance with the terms of the Notes.

C. Concurrently with the execution of this Agreement, the Company is entering
into securities purchase agreements (the “Other Securities Purchase Agreements”)
with certain of its existing investors (the “Other Investors”) holding its 9.75%
Senior Secured Convertible Notes, pursuant to which the Company agrees to issue
and sell, and the Other Investors agree to purchase, on the closing date set
forth in the Other Securities Purchase Agreements (the “Initial Closing Date”
and the closing of the transactions contemplated on the Initial Closing Date,
the “Initial Closing”), that aggregate principal amount of Notes set forth
opposite such Other Investor’s name in column (3) on the Schedule of Investors
thereto, a copy of which the Company is providing to the Investor concurrently
with the execution of this Agreement.

D. Subject to the terms and conditions set forth in this Agreement, the Investor
wishes to purchase, and the Company wishes to sell, upon the terms and
conditions stated in this Agreement, that aggregate principal amount of Notes
and on such dates as set forth on the Schedule of Investor attached hereto.

E. The Notes and the Conversion Shares collectively are referred to herein as
the “Securities”.

F. The Notes will rank senior to all outstanding and future indebtedness of the
Company, other than the New Exchanged Notes (as defined below) which will rank
pari passu with the Notes, and will be secured by a second priority, perfected
security interest in all of the assets of the Company, a first priority security
interest in all of the assets of the Company’s domestic subsidiaries, a second
priority security interest in all of the stock of the Company’s domestic
subsidiaries, a second priority security interest in 65% of the stock of all of
the Company’s non-U.S. subsidiaries (other than Nanogen Advanced Diagnostics,
Srl, a company



--------------------------------------------------------------------------------

with limited liability (società a responsabilità limitata), incorporated under
the laws of Italy, with registered office in Italy, Trezzano sul Naviglio (MI),
having registered share capital of €50,000.00 and shared capital subscribed and
paid in of €50,000.00, registered in the Companies Registry at n. 05239350969,
Italian tax payer code n. 05239350969 (the “NAD Sub”)), as evidenced by (i) the
U.S. Security Agreement of the Company attached hereto as Exhibit B-1 and the
U.S. Security Agreement of the Subsidiaries attached hereto as Exhibit B-2
(collectively, the “US Security Agreements”), (ii) the guarantees of certain
Subsidiaries of the Company in the form attached hereto as Exhibit C (the
“Guarantees”) and (iii) the guarantee of the Investor in the form attached
hereto as Exhibit D (the “Elitech Guarantee”), and a first priority perfected
security interest in all of the stock of the NAD Sub, having a total face value
of €50,000.00, and in certain of the assets of NAD Sub, including, without
limitation, the balance of the bank account number 100000061933, at Intesa San
Paolo, Agenzia 3, Corso Sempione 65/A, Milan, the balance of the bank account
number 000000005083 at Banca Popolare di Bergamo, Agenzia Via Foppa, Via Foppa
26, Milan, as will be evidenced by the Italian Security Agreements which will be
executed and perfected, upon accomplishment of all the formalities required by
Italian law, by the Company and NAD Sub no later than September 5, 2008, a form
of which is attached hereto as Exhibit E and the form and substance of which
shall be reasonably satisfactory to the Investors (the “Italian Security
Agreements” and together with the Guarantees, the US Security Agreement, the
Italian Security Agreements, any ancillary documents related thereto and the
Intercreditor Agreement (as defined below), collectively the “Security
Documents”).

G. The Company and the Other Investors (the “Original Investors”) are parties to
that certain Securities Purchase Agreement, dated as of August 26, 2007 (the
“Existing Securities Purchase Agreement”), pursuant to which, among other
things, the Original Investors purchased from the Company (i) 6.25% senior
convertible notes due 2010 (the “Existing Notes”), which are convertible into
shares (the “Existing Conversion Shares”) of the Common Stock, pursuant to that
certain first supplemental indenture, dated August 27, 2007 (the “First
Supplemental Indenture”) and that certain second supplemental indenture, dated
March 27, 2008 (the “Second Supplemental Indenture”), which supplement the
Indenture dated August 27, 2007, by and between the Company and Bank of New York
Trust Company, N.A., as trustee (the “Trustee”) (such indenture, as modified by
any supplement and amendment thereto as of the date hereof, the “Indenture”) and
(ii) three series of warrants, which are exercisable into shares of Common Stock
(the “Existing Warrants”).

H. On March 13, 2008, the Company entered into Amendment and Exchange Agreements
(the “Existing Exchange Agreements”) with the Other Investors, pursuant to which
the Company and each Other Investor (x) exchanged a portion of such Other
Investor’s Existing Notes for the Company’s 9.75% Senior Secured Convertible
Notes (the “Existing Exchanged Notes”), which are convertible into shares of
Common Stock (the “Existing Exchanged Conversion Shares”) and are secured by a
first priority, perfected security interest in certain of the assets of the
Company and the stock and assets of each of the Company’s subsidiaries, as
evidenced by the security agreement, dated March 27, 2008 (the “Existing
Security Agreement” and together with any ancillary documents related thereto,
collectively the “Existing Security Documents”), by and between the Company and
Portside Growth and Opportunity Fund, as collateral agent (the “Original
Collateral Agent”).

 

- 2 -



--------------------------------------------------------------------------------

I. Concurrently with the transactions contemplated hereby, the Company has
entered into separate Second Amendment and Exchange Agreements (each, the
“Second Amendment and Exchange Agreement”) with the Other Investors, pursuant to
which on the Closing Date (as defined in the Second Amendment and Exchange
Agreement) , the Company and the Other Investors are exchanging (the “Exchange”)
the Existing Exchanged Notes of the Other Investors for (x) certain of the
Company’s Amended and Restated 9.75% Senior Secured Convertible Notes, in the
form attached thereto as Exhibit A-1 (the “Amended Exchanged Notes”), which
shall be convertible into shares of Common Stock (the “Amended Exchanged
Conversion Shares”) and (y) the Company’s 9.75% Senior Secured Notes (the
“Additional Convertible Exchanged Notes”, and together with the Amended
Exchanged Notes, the “New Exchanged Notes”), in the form attached thereto as
Exhibit A-2.

J. The Company desires that Portside Growth and Opportunity Fund, the collateral
agent for the Notes (the “Collateral Agent”), enter into an Intercreditor
Agreement in substantially the form attached hereto as Exhibit F (the
“Intercreditor Agreement”) with the Original Collateral Agent pursuant to which
the Original Collateral Agent shall agree to subordinate its liens on the
capital stock and assets of NAD Sub to the Collateral Agent and the Collateral
Agent shall agree to subordinate its liens on the other assets of the Company
and its Subsidiaries to the Original Collateral Agent.

NOW, THEREFORE, the Company and the Investor hereby agree as follows:

1. PURCHASE AND SALE OF NOTES.

(a) Purchase of Notes.

(i) Notes. Subject to the satisfaction (or waiver) of the conditions set forth
in Sections 6 and 7 below, the Company shall issue and sell to the Investor, and
the Investor shall purchase from the Company, such principal amount of the Notes
on such dates (each, a “Closing Date”) as set forth on the Schedule of Investor
attached hereto.

(ii) Closing. The Closing shall be deemed to have occurred at 10:00 a.m., New
York City time on each Closing Date at the offices of Morgan Lewis & Bockius
LLP, One Market, Spear Street Tower, San Francisco, CA 94605 (unless otherwise
mutually agreed to by the Company and the Investor).

(iii) Purchase Price. The aggregate purchase price for the Notes to be purchased
by the Investor at each such Closing (the “Purchase Price”) shall be the amount
set forth in the Schedule of Investor attached hereto. The Investor shall pay
$1,000 for each $1,000 of principal amount of Notes to be purchased by such
Investor at such Closing.

(b) Form of Payment. On each Closing Date, (i) the Investor shall pay its
Purchase Price to the Company for the Notes to be issued and sold to the
Investor at the Closing, by wire transfer of immediately available funds in
accordance with the Company’s written wire instructions and (ii) the Company
shall deliver, or cause to be delivered, to such Investor the Notes (allocated
in the principal amounts as such Investor shall request) which such Investor is
then purchasing hereunder duly executed on behalf of the Company and registered
in the name of such Investor or its designee.

 

- 3 -



--------------------------------------------------------------------------------

(c) Intercreditor Agreement. The Investor hereby consents to the terms and
conditions of the Intercreditor Agreement and hereby instructs the Collateral
Agent to execute and deliver the Intercreditor Agreement to the Original
Collateral Agent on the Initial Closing Date.

(d) Single Agreement. The Investor and the Company hereby acknowledge and agree
that, with respect to the application of any usury law, rule or regulation, this
Agreement and the Other Agreements shall be treated as a single agreement and
plan of financing.

2. INVESTOR’S REPRESENTATIONS AND WARRANTIES. The Investor represents and
warrants, with respect to only itself, that, as of the date hereof:

(a) No Public Sale or Distribution. Such Investor is acquiring the Notes for its
own account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof, except pursuant to sales registered or
exempted under the 1933 Act; provided, however, that by making the
representations herein, such Investor does not agree to hold any of the
Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the 1933 Act. Such Investor is
acquiring the Securities hereunder in the ordinary course of its business. Such
Investor does not presently have any agreement or understanding, directly or
indirectly, with any Person to distribute any of the Securities. For the purpose
of this Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.

(b) Accredited Investor Status. Such Investor is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D.

(c) Reliance on Exemptions. Such Investor understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of such
Investor to acquire the Securities.

(d) Information. Such Investor and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Securities which
have been requested by such Investor. Such Investor and its advisors, if any,
have been afforded the opportunity to ask questions of the Company. Neither such
inquiries nor any other due diligence investigations conducted by such Investor
or its advisors, if any, or its representatives shall modify, amend or affect
such Investor’s right to rely on the Company’s representations and warranties
contained herein. Such Investor understands that its investment in the
Securities involves a high degree of risk. Such Investor has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.

 

- 4 -



--------------------------------------------------------------------------------

(e) No Governmental Review. Such Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

(f) Transfer or Resale. Such Investor understands that: (i) the Securities have
not been and are not being registered under the 1933 Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless
(A) subsequently registered thereunder, (B) such Investor shall have delivered
to the Company an opinion of counsel, in a generally acceptable form, to the
effect that such Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or
(C) such Investor provides the Company with reasonable assurance that such
Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A promulgated under the 1933 Act, as amended, (or a successor rule thereto)
(collectively, “Rule 144”); (ii) any sale of the Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144 and further,
if Rule 144 is not applicable, any resale of the Securities under circumstances
in which the seller (or the Person through whom the sale is made) may be deemed
to be an underwriter (as that term is defined in the 1933 Act) may require
compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
Person is under any obligation to register the Securities under the 1933 Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder. The Securities may be pledged in connection with a bona
fide margin account or other loan or financing arrangement secured by the
Securities and such pledge of Securities shall not be deemed to be a transfer,
sale or assignment of the Securities hereunder, and no Investor effecting a
pledge of Securities shall be required to provide the Company with any notice
thereof or otherwise make any delivery to the Company pursuant to this Agreement
or any other Transaction Document (as defined in Section 3(b)), including,
without limitation, this Section 2(f).

(g) Legends. The Investor understands that the certificates or other instruments
representing the Notes and, until such time as the resale of the Conversion
Shares have been registered under the 1933 Act, the stock certificates
representing the Conversion Shares, except as set forth below, shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS

 

- 5 -



--------------------------------------------------------------------------------

AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE
144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at DTC (as defined below), unless otherwise required by state securities
laws, (i) such Securities are registered for resale under the 1933 Act, (ii) in
connection with a sale, assignment or other transfer, such holder provides the
Company with an opinion of counsel, in a generally acceptable form, to the
effect that such sale, assignment or transfer of the Securities may be made
without registration under the applicable requirements of the 1933 Act, or
(iii) such holder provides the Company with reasonable assurance, including any
representation letter reasonably requested by the Company, that the Securities
can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A.

(h) Organization; Authority. Such Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the applicable Transaction Documents
(as defined below) and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by such Investor of the transactions
contemplated by this Agreement has been duly authorized by all necessary action
on the part of such Investor. This Agreement has been duly executed by such
Investor, and when delivered by such Investor in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Investor, enforceable against it in accordance with its terms, except (i) as
such enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors’ rights generally, (ii) as enforceability of
any indemnification and contribution provisions may be limited under the federal
and state securities laws and public policy, and (iii) that the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought.

(i) No Conflicts. The execution, delivery and performance by such Investor of
this Agreement and the consummation by such Investor of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Investor
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Investor, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Investor to perform its obligations hereunder.

 

- 6 -



--------------------------------------------------------------------------------

(j) Residency. Such Investor is a resident of that jurisdiction specified below
its address on the Schedule of Investor.

(k) Certain Trading Activities. Other than with respect to this Agreement and
the transactions contemplated herein, since the time that such Investor was
first contacted by the Company, the Agent (as defined below) or any other Person
regarding this investment in the Company neither the Investor nor any Affiliate
of such Investor which (x) had knowledge of the transactions contemplated
hereby, (y) has or shares discretion relating to such Investor’s investments or
trading or information concerning such Investor’s investments and (z) is subject
to such Investor’s review or input concerning such Affiliate’s investments or
trading (collectively, “Trading Affiliates”) has directly or indirectly, nor has
any Person acting on behalf of or pursuant to any understanding with such
Investor or Trading Affiliate, effected or agreed to effect any transactions in
the securities of the Company. Such Investor hereby covenants and agrees not to,
and shall cause its Trading Affiliates not to, engage, directly or indirectly,
in any transactions in the securities of the Company or involving the Company’s
securities during the period from the date hereof until such time as (i) the
transactions contemplated by this Agreement are first publicly announced as
described in Section 4(g) hereof or (ii) this Agreement is terminated in full
pursuant to Section 8 hereof. Notwithstanding the foregoing, for avoidance of
doubt, nothing contained herein shall constitute a representation or warranty,
or preclude any actions, with respect to the identification of the availability
of, or securing of, available shares to borrow in order to effect short sales or
similar transactions in the future.

(l) Acquiring Person. Such Investor, after giving effect to the transactions
contemplated hereby, will not be the beneficial owner of 20% or more of the
Company’s outstanding Common Stock. For purposes of this Section 2(l),
beneficial ownership shall be determined pursuant to a Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “1934 Act”).

(m) Consents. Each approval, consent, order, authorization, designation,
declaration or filing by or with any regulatory, administrative or other
governmental body necessary in connection with the execution and delivery by
such Investor of this Agreement and the consummation of the transactions herein
contemplated has been obtained or made and is in full force and effect.

The Company acknowledges and agrees that the Investor does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 2.

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to the Investor that, as of the date hereof and as of the Initial
Closing Date, except as set forth in (i) the Disclosure Schedule attached to the
Second Amendment and Exchange Agreement or (ii) the Disclosure Schedule attached
hereto:

(a) Organization. The Company has been duly organized and is validly existing as
a corporation in good standing under the laws of the State of Delaware, with
corporate power and authority to own or lease its properties and conduct its
business as described in the Registration Statement (as defined in the Existing
Securities Purchase Agreement), the

 

- 7 -



--------------------------------------------------------------------------------

General Disclosure Package (as defined in the Existing Securities Purchase
Agreement) and the Prospectus (as defined in the Existing Securities Purchase
Agreement). The Company has no significant subsidiaries (as such term is defined
in Rule 1-02 of Regulation S-X promulgated by the SEC) other than as listed in
Exhibit 21.1 to the Company’s Annual Report on Form 10-K for the year ended
December 31, 2007 (the “Annual Report”) (collectively, the “Subsidiaries”). Each
of the Subsidiaries has been duly organized and is validly existing as an entity
in good standing under the laws of the jurisdiction of its organization, with
corporate power and authority to own or lease its properties and conduct its
business as described in the Registration Statement, the General Disclosure
Package and the Prospectus. The Subsidiaries are the only subsidiaries, direct
or indirect, of the Company. The Company and each of the Subsidiaries are duly
qualified to transact business in all jurisdictions in which the conduct of
their business requires such qualification, except where the failure to be so
qualified would not reasonably be expected to (i) result in any material adverse
change, or any development that would reasonably be expected to result in a
material adverse change, in or affecting the business, results of operations, or
financial condition of the Company and of the Subsidiaries taken as a whole,
whether or not occurring in the ordinary course of business, or (ii) prevent,
burden or impair the consummation of the transactions contemplated by this
Agreement (collectively a “Material Adverse Effect”). The outstanding shares of
capital stock of each of the Subsidiaries have been duly authorized and validly
issued, are fully paid and non-assessable and are owned by the Company or
another Subsidiary free and clear of all liens, encumbrances and equities and
claims, except as described in the Registration Statement and the General
Disclosure Package; and no options, warrants or other rights to purchase,
agreements or other obligations to issue or other rights to convert any
obligations into shares of capital stock or ownership interests in the
Subsidiaries are outstanding.

(b) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Notes, the Security Documents, the Irrevocable Transfer
Agent Instructions (as defined in Section 5(b)), and each of the other
agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the “Transaction
Documents”) and to issue the Securities in accordance with the terms hereof and
thereof. The execution and delivery of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Notes, the
reservation for issuance and the issuance of the Conversion Shares issuable upon
conversion of the Notes have been duly authorized by the Company’s Board of
Directors, and no further filing, consent, or authorization is required by the
Company’s Board of Directors or its stockholders. This Agreement and the other
Transaction Documents of even date herewith have been duly executed and
delivered by the Company, and constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally, the enforcement of applicable creditors’ rights and
remedies.

(c) Issuance of Securities. (i) The outstanding shares of Common Stock of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable; the Securities to be issued and sold by the Company have been
duly authorized and when issued and paid for as contemplated herein will be
validly issued, fully paid and non-assessable;

 

- 8 -



--------------------------------------------------------------------------------

and no preemptive rights of stockholders exist with respect to any of the
Securities or the issue and sale thereof. As of the Closing, a number of shares
of Common Stock shall have been duly authorized and reserved for issuance which
equals or exceeds 120% of the aggregate of the maximum number of shares of
Common Stock issuable as of the Closing Date upon conversion of the Notes. The
offering or sale of the Securities as contemplated by this Agreement does not
give rise to any rights, other than those which have been waived or satisfied,
for or relating to the registration of any shares of Common Stock. Upon
conversion in accordance with the terms of the Notes, the Conversion Shares will
be validly issued, fully paid and nonassessable and free from all preemptive or
similar rights, taxes, liens and charges with respect to the issue thereof, with
the holders being entitled to all rights accorded to a holder of Common Stock.

(ii) Assuming the accuracy of the representations and warranties of Investor set
forth in Section 2 of this Agreement, the offer, issue, sale and delivery of
Securities under the circumstances contemplated by this Agreement constitutes or
will constitute an exempt transaction under the Securities Act of 1933 (the
“1933 Act”), as now in effect, and registration of the Securities under the
Securities Act, is not required.

(d) Equity Capitalization. As of the date hereof and as of the Initial Closing
Date, the Company has or will have, as the case may be, an authorized, issued
and outstanding capitalization as is set forth in Schedule 3(d) hereto (subject
to the issuance of shares of Common Stock upon exercise of stock options and
warrants disclosed as outstanding in the Registration Statement and the
Prospectus and the grant or issuance of options or shares under existing equity
compensation plans or stock purchase plans described in the Registration
Statement or the Prospectus), and such authorized capital stock conforms to the
description thereof set forth in the Registration Statement and the Prospectus.
The form of certificates for the Conversion Shares will conform to the corporate
law of the jurisdiction of the Company’s incorporation.

(e) Disclosure. The Company confirms that neither it nor any other Person acting
on its behalf has provided the Investor or its agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, nonpublic information, that is not included in the 8-K Filing (as
defined below) or other public filing of the Company filed prior to the 8-K
Filing Time (as defined below). The Company understands and confirms that the
Investor will rely on the foregoing representations in effecting transactions in
securities of the Company. No event or circumstance has occurred or information
exists with respect to the Company or any of its Subsidiaries or its or their
business, properties, prospects, operations or financial conditions, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.

(f) Financial Statements. The condensed consolidated financial statements of the
Company and the Subsidiaries, together with related notes and schedules as set
forth or incorporated by reference in the Registration Statement, the General
Disclosure Package and the Prospectus, present fairly in all material respects
the financial position and the results of operations and cash flows of the
Company and the consolidated Subsidiaries, at the indicated dates and for the
indicated periods. Such condensed consolidated financial statements and related
schedules have been prepared in accordance with generally accepted principles of
accounting (“GAAP”), consistently applied throughout the periods involved,
except as disclosed

 

- 9 -



--------------------------------------------------------------------------------

therein, and all adjustments necessary for a fair presentation of results for
such periods have been made. The summary and selected consolidated financial and
statistical data included or incorporated by reference in the Registration
Statement, the General Disclosure Package and the Prospectus presents fairly in
all material respects the information shown therein, at the indicated dates and
for the indicated periods, and such data has been compiled on a basis consistent
with the financial statements presented therein and the books and records of the
Company. All disclosures, if any, contained in the Registration Statement, the
General Disclosure Package and the Prospectus regarding “non-GAAP financial
measures” (as such term is defined by the Rules and Regulations) comply in all
material respects with Regulation G of the 1934 Act and Item 10 of Regulation
S-K under the 1933 Act, to the extent applicable. The Company and the
Subsidiaries do not have any material liabilities or obligations, direct or
contingent (including any off-balance sheet obligations or any “variable
interest entities” within the meaning of Financial Accounting Standards Board
Interpretation No. 46), not disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus.

(g) Accountants. Ernst & Young LLP, who have certified certain of the financial
statements filed with the SEC has represented to the Company that it is an
independent registered public accounting firm with respect to the Company and
the Subsidiaries within the meaning of the 1933 Act and the applicable Rules and
Regulations and the Public Company Accounting Oversight Board (United States)
(the “PCAOB”).

(h) Weaknesses or Changes in Internal Accounting Controls. Except as disclosed
in the Registration Statement, the General Disclosure Package and the
Prospectus, neither the Company nor any of the Subsidiaries is aware of (i) any
material weakness in its internal control over financial reporting or
(ii) change in internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

(i) Sarbanes-Oxley. Solely to the extent that the Sarbanes-Oxley Act of 2002, as
amended, and the rules and regulations promulgated by the SEC and The NASDAQ
Capital Market (the “Principal Market”) thereunder (collectively, the
“Sarbanes-Oxley Act”) has been applicable to the Company, there is and has been
no failure on the part of the Company to comply in all material respects with
any provision of the Sarbanes-Oxley Act. The Company has taken all necessary
actions to ensure that it is in compliance in all material respects with all
provisions of the Sarbanes-Oxley Act that are in effect with respect to which
the Company is required to comply and is actively taking steps to ensure that it
will be in compliance with the other provisions of the Sarbanes-Oxley Act which
will become applicable to the Company.

(j) Litigation. There is no action, suit, claim or proceeding pending or, to the
knowledge of the Company, threatened against the Company or any of the
Subsidiaries before any court or administrative agency or otherwise which if
determined adversely to the Company or any of the Subsidiaries would have,
individually or in the aggregate, a Material Adverse Effect, except as set forth
in the Registration Statement, the General Disclosure Package and the
Prospectus.

(k) Title. The Company and the Subsidiaries have good and marketable title to
all of the material properties and assets reflected in the condensed
consolidated financial

 

- 10 -



--------------------------------------------------------------------------------

statements hereinabove described or described in the Registration Statement, the
General Disclosure Package and the Prospectus, subject to no lien, mortgage,
pledge, charge or encumbrance of any kind except those reflected in such
financial statements or described in the Registration Statement, the General
Disclosure Package and the Prospectus or which are not material in amount or
would not materially interfere with the use to be made of such properties or
assets. The Company and the Subsidiaries occupy their leased properties under
valid and binding leases conforming in all material respects to the description
thereof set forth in the Registration Statement, the General Disclosure Package
and the Prospectus.

(l) Taxes. The Company and the Subsidiaries have filed all Federal, State, local
and foreign tax returns which have been required to be filed and have paid all
taxes indicated by such returns and all assessments received by them or any of
them to the extent that such taxes have become due and are not being contested
in good faith and for which an adequate reserve for accrual has been established
in accordance with GAAP. All tax liabilities have been adequately provided for
in the condensed consolidated financial statements of the Company in accordance
with GAAP, and the Company does not know of any actual or proposed additional
material tax assessments.

(m) Absence of Certain Changes. Since the respective dates as of which
information is given in the Registration Statement, the General Disclosure
Package and the Prospectus, as each may be amended or supplemented, there has
not been any Material Adverse Effect, and there has not been any material
transaction entered into by the Company or the Subsidiaries, other than
transactions in the ordinary course of business and transactions described in
the Registration Statement, the General Disclosure Package and the Prospectus,
as each may be amended or supplemented. The Company and the Subsidiaries have no
material contingent obligations which are not disclosed in the Company’s
condensed consolidated financial statements which are included in the
Registration Statement, the General Disclosure Package and the Prospectus.

(n) No Conflicts. Neither the Company nor any of the Subsidiaries is or with the
giving of notice or lapse of time or both, will be in violation of its
certificate of incorporation, by-laws, or other organizational documents. The
execution and delivery of this Agreement and the consummation of the
transactions herein contemplated and the fulfillment of the terms hereof will
not conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust or other
agreement or instrument to which the Company or any Subsidiary is a party or by
which the Company or any Subsidiary or any of their respective properties is
bound, or of the certificate of incorporation or by-laws of the Company or any
law, order, rule or regulation judgment, order, writ or decree applicable to the
Company or any Subsidiary of any court or of any government, regulatory body or
administrative agency or other governmental body having jurisdiction, except to
the extent that such conflict, breach or default would not have a Material
Adverse Effect.

(o) Contracts. There is no document, contract or other agreement required to be
described in the Registration Statement or Prospectus or to be filed as an
exhibit to the Registration Statement which is not described or filed as
required by the 1933 Act or the Rules and Regulations. Each description of a
contract, document or other agreement in the Registration Statement and the
Prospectus accurately reflects in all material respects the terms of the

 

- 11 -



--------------------------------------------------------------------------------

underlying contract, document or other agreement. Each contract, document or
other agreement described in the Registration Statement and Prospectus or listed
in the exhibits to the Registration Statement or incorporated by reference is in
full force and effect and is valid and enforceable by and against the Company in
accordance with its terms (except as rights to indemnity and contribution
thereunder may be limited by federal or state securities laws and matter of
public policy and except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principle). Neither the Company nor any of its Subsidiaries nor, to
the Company’s knowledge, any other party is in default in the observance or
performance of any term or obligation to be performed by it under any such
agreement or any other agreement or instrument to which the Company or its
Subsidiaries is a party or by which the Company or its Subsidiaries or their
respective properties or businesses may be bound, and no event has occurred
which with notice or lapse of time or both would constitute such a default, in
any such case in which the default or event, individually or in the aggregate,
would have a Material Adverse Effect.

(p) Regulatory Approvals. Each approval, consent, order, authorization,
designation, declaration or filing by or with any regulatory, administrative or
other governmental body necessary in connection with the execution and delivery
by the Company of this Agreement and the consummation of the transactions herein
contemplated (except such additional steps as may be required by the SEC, the
Financial Industry Regulatory Authority (the “FINRA”) or such additional steps
as may be required under state securities or Blue Sky laws) has been obtained or
made and is in full force and effect.

(q) Intellectual Property. Except as described in the Registration Statement and
the General Disclosure Package or in any document incorporated by reference
therein, the Company and each of the Subsidiaries hold all material licenses,
certificates and permits from governmental authorities which are necessary to
the conduct of their businesses in the manner in which they are being conducted;
the Company and the Subsidiaries each own or possess the right to use all
patents, patent rights, trademarks, trade names, service marks, service names,
copyrights, license rights, know-how (including trade secrets and other
unpatented and unpatentable proprietary or confidential information, systems or
procedures) and other intellectual property rights (“Intellectual Property”)
necessary to carry on their business in all material respects in the manner in
which it is being conducted; to the Company’s knowledge, neither the Company nor
any of the Subsidiaries has infringed, and none of the Company or the
Subsidiaries have received notice of conflict with, any Intellectual Property of
any other person or entity. The Company has taken all steps reasonably necessary
to secure ownership interests in Intellectual Property created for it by any
contractors. There are no outstanding options, licenses or agreements of any
kind relating to the Intellectual Property of the Company that are required to
be described in the Registration Statement, the General Disclosure Package and
the Prospectus and are not described therein in all material respects. The
Company is not a party to or bound by any options, licenses or agreements with
respect to the Intellectual Property of any other person or entity that are
required to be set forth in the Prospectus and are not described therein in all
material respects. None of the technology employed by the Company and material
to the Company’s business has been obtained or is being used by the Company in
violation of any contractual obligation binding on the Company or, to the
Company’s knowledge, any of its officers, directors or employees or, to the
Company’s knowledge, otherwise in violation of the

 

- 12 -



--------------------------------------------------------------------------------

rights of any persons; the Company has not received any written or oral
communications alleging that the Company has violated, infringed or conflicted
with, or, by conducting its business as set forth in the Registration Statement,
the General Disclosure Package and the Prospectus, would violate, infringe or
conflict with, any of the Intellectual Property of any other person or entity.
The Company knows of no infringement by others of Intellectual Property owned by
or licensed to the Company.

(r) FDA; Studies. Since the respective dates as of which information is set
forth in the Registration Statement, the General Disclosure Package and the
Prospectus, (i) all of the descriptions of the Company’s legal and governmental
proceedings and procedures before the United States Food and Drug Administration
(the “FDA”) or any other national, departmental, state or local governmental
body exercising comparable authority are true and correct in all material
respects, (ii) the studies, tests and preclinical and clinical trials conducted
by or on behalf of the Company and its Subsidiaries that are described in the
Registration Statement, the General Disclosure Package and the Prospectus were
and, if still pending, are (a) with respect to the foregoing conducted by
employees of the Company or any of its Subsidiaries (“Company Studies”), being
conducted in accordance with experimental protocols, procedures and controls
pursuant to, where applicable, accepted professional scientific standards, in
each case in all necessary respects and in all material respects; and (b) with
respect to the foregoing conducted on behalf of the Company or independently by
others using the Company’s or any of its Subsidiaries’ technologies, products or
product candidates (“Independent Studies”), to the Company’s knowledge, being
conducted in accordance with experimental protocols, procedures and controls
pursuant to, where applicable, accepted professional scientific standards, in
each case in all necessary respects and in all material respects; (iii) the
descriptions of the results of the Company Studies, and, to the Company’s
knowledge, the Independent Studies, contained in the Registration Statement, the
General Disclosure Package and the Prospectus are true and correct in all
material respects; and (iv) except as disclosed in the Registration Statement,
the General Disclosure Package and the Prospectus, neither the Company nor its
Subsidiaries have received any notices or correspondence from the FDA, or any
national, state or local governmental body exercising comparable authority
requiring the termination, suspension or material modification of any of the
Company Studies or Independent Studies.

(s) Manipulation of Prices. Neither the Company, nor to the Company’s knowledge,
any of its affiliates, has taken or may take, directly or indirectly, any action
designed to cause or result in, or which has constituted or which might
reasonably be expected to constitute, the stabilization or manipulation of the
price of the shares of Common Stock to facilitate the sale or resale of the
Securities.

(t) Investment Company Act. Neither the Company nor any Subsidiary is or, after
giving effect to the offering and sale of the Securities contemplated hereunder
and the application of the net proceeds from such sale as described in the
Prospectus, will be an “investment company” within the meaning of such term
under the Investment Company Act of 1940 as amended (the “1940 Act”), and the
rules and regulations of the SEC thereunder.

 

- 13 -



--------------------------------------------------------------------------------

(u) Internal Accounting Controls.

(i) The Company and each of the Subsidiaries maintains a system of internal
accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

(ii) The Company has established and maintains “disclosure controls and
procedures” (as defined in Rules 13a-15e and 15d-15e under the 1934 Act); the
Company’s “disclosure controls and procedures” are reasonably designed to ensure
that all information (both financial and non-financial) required to be disclosed
by the Company in the reports that it files or submits under the 1934 Act is
recorded, processed, summarized and reported within the time periods specified
in the rules and regulations of the 1934 Act, and that all such information is
accumulated and communicated to the Company’s management as appropriate to allow
timely decisions regarding required disclosure and to make the certifications of
the Chief Executive Officer and Chief Financial Officer of the Company required
under the 1934 Act with respect to such reports.

(v) Money Laundering Laws. The operations of the Company and the Subsidiaries
are and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any or its subsidiaries with respect to the Money Laundering Laws is
pending or, to the Company’s knowledge, threatened.

(w) Office of Foreign Assets Control. Neither the Company nor, to the Company’s
knowledge, any director, officer, agent, employee or affiliate of the Company is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the offering, or lend, contribute
or otherwise make available such proceeds to any subsidiary, joint venture
partner or other person or entity, for the purpose of financing the activities
of any person currently subject to any U.S. sanctions administered by OFAC.

(x) Insurance. The Company and each of the Subsidiaries carry, or are covered
by, insurance in such amounts and covering such risks as is adequate for the
conduct of their respective businesses and the value of their respective
properties and as is customary for companies engaged in similar businesses.

(y) Employee Benefits. The Company and each Subsidiary is in compliance in all
material respects with all presently applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published

 

- 14 -



--------------------------------------------------------------------------------

interpretations thereunder (“ERISA”); no “reportable event” (as defined in
ERISA) has occurred with respect to any “pension plan” (as defined in ERISA) for
which the Company and each Subsidiary would have any material liability; the
Company and each Subsidiary has not incurred and does not expect to incur
material liability under (i) Title IV of ERISA with respect to termination of,
or withdrawal from, any “pension plan” or (ii) Sections 412 or 4971 of the
Internal Revenue Code of 1986, as amended, including the regulations and
published interpretations thereunder (the “Code”); and each “pension plan” for
which the Company or any Subsidiary would have any liability that is intended to
be qualified under Section 401(a) of the Code is so qualified in all material
respects and nothing has occurred, whether by action or by failure to act, which
would cause the loss of such qualification.

(z) Transactions with Affiliates. To the Company’s knowledge, there are no
affiliations or associations between any member of the FINRA and any of the
Company’s officers, directors or 5% or greater securityholders, except as set
forth in the Registration Statement. There are no relationships or related-party
transactions involving the Company or any of the Subsidiaries or, to the
knowledge of the Company, any other person required to be described in the
Prospectus which have not been described as required.

(aa) Environmental Laws. Neither the Company nor any of the Subsidiaries is in
violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “environmental laws”), owns or operates any real
property contaminated with any substance that is subject to environmental laws,
is liable for any off-site disposal or contamination pursuant to any
environmental laws, or is subject to any claim relating to any environmental
laws, which violation, contamination, liability or claim would, individually or
in the aggregate, have a Material Adverse Effect; and the Company is not aware
of any pending investigation which would reasonably be expected to lead to such
a claim.

(bb) Listing; 1934 Act Registration. The Common Stock has been approved for
listing subject to notice of issuance on the Principal Market. The Company has
taken no action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the 1934 Act or the quotation of the
Common Stock on the Principal Market, nor, has the Company received any
notification that the SEC or The NASDAQ Capital market (the “Principal Market”)
is contemplating terminating such registration or quotation.

(cc) Contributions; Foreign Corrupt Practices. Neither the Company nor any of
the Subsidiaries has made any contribution or other payment to any official of,
or candidate for, any federal, state or foreign office in violation of any law
which violation is required to be disclosed in the Prospectus.

(dd) No Integrated Offering. The Company has not sold or issued any securities
that would be integrated with the offering of the Securities contemplated by
this Agreement pursuant to the 1933 Act, the Rules and Regulations or the
interpretations thereof by the SEC. None of the Company, its Subsidiaries, any
of their affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any

 

- 15 -



--------------------------------------------------------------------------------

offers to buy any security, under circumstances that would cause this offering
of the Securities to require approval of stockholders of the Company for
purposes of any applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated. None of the Company, its Subsidiaries, their affiliates and any
Person acting on their behalf will take any action or steps referred to in the
preceding sentence that would cause the offering of the Securities to be
integrated with other offerings for purposes of any such applicable stockholder
approval provisions.

(ee) No General Solicitation; Brokerage Fees; Commissions. Neither the Company,
nor any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. Except as described on Schedule 3(ee), neither the Company nor any
of its Subsidiaries is a party to any contract, agreement or understanding with
any person that would give rise to a valid claim against the Company or the
Investor for a brokerage commission, finder’s fee or like payment in connection
with the offering and sale of the Securities. The Company shall pay, and hold
the Investor harmless against, any liability, loss or expense (including,
without limitation, attorneys’ fees and out-of-pocket expenses) arising in
connection with any such claim.

(ff) Consents. Other than as described in Section 3(p) hereof, or as have been
obtained, filed or made, neither the Company nor any of its Subsidiaries is
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Transaction
Documents, in each case in accordance with the terms hereof or thereof (other
than any filings which may be required to be made by the Company with the SEC or
the Principal Market subsequent to the date hereof, including but not limited to
the Prospectus Supplement and any blue sky filings which may be required to be
made). The Company is not in violation of the listing requirements of the
Principal Market and has no knowledge of any facts that would reasonably lead to
delisting or suspension of the Common Stock in the foreseeable future.

(gg) Acknowledgment Regarding Investor’s Purchase of Securities. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Investor is (i) an
officer or director of the Company, (ii) to the knowledge of the Company, an
“affiliate” of the Company or any of its Subsidiaries (as defined in Rule 144 of
the 1933 Act) or (iii) to the knowledge of the Company, a “beneficial owner” of
more than 10% of the shares of Common Stock (as defined for purposes of Rule
13d-3 of the 1934 Act). The Company further acknowledges that no Investor is
acting as a financial advisor or fiduciary of the Company or any of its
Subsidiaries (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby, and any advice
given by an Investor or any of its representatives or agents in connection with
the Transaction Documents and the transactions contemplated hereby and thereby
is merely incidental to such Investor’s purchase of the Securities. The Company
further represents to the Investor that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

 

- 16 -



--------------------------------------------------------------------------------

(hh) Dilutive Effect. The Company understands and acknowledges that the number
of Conversion Shares issuable upon conversion of the Notes will increase in
certain circumstances. The Company further acknowledges that its obligation to
issue Conversion Shares upon conversion of the Notes in accordance with this
Agreement, the Notes is absolute and unconditional regardless of the dilutive
effect that such issuance may have on the ownership interests of other
stockholders of the Company.

(ii) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to exempt
the Company’s issuance of the Securities and any Investor’s ownership of the
Securities from the provisions of any control share acquisition, business
combination or other similar anti-takeover provision under the Certificate of
Incorporation of the Company or the laws of the state of its incorporation which
is or could become applicable to any Investor as a result of the transactions
contemplated by this Agreement. Except as described in the Registration
Statement and the General Disclosure Package, the Company does not have any
stockholder rights plan or similar arrangement relating to accumulations of
beneficial ownership of Common Stock or a change in control of the Company.

(jj) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

(kk) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its 1934
Act filings and is not so disclosed or that otherwise would be reasonably likely
to have a Material Adverse Effect.

(ll) Transfer Taxes. On the Closing Date, all stock transfer or other similar
taxes (other than income or similar taxes) which are required to be paid in
connection with the sale and transfer of the Securities to be sold to the
Investor hereunder will be, or will have been, fully paid or provided for by the
Company, and all laws imposing such taxes will be or will have been complied
with.

(mm) Intentionally Omitted.

(nn) U.S. Real Property Holding Corporation. The Company is not, nor has it ever
been, a U.S. real property holding corporation within the meaning of Section 897
of the Code and the Company shall so certify upon any Investor’s request.

(oo) Disclosure. All disclosure provided to the Investor regarding the Company,
or any of its Subsidiaries, their business and the transactions contemplated
hereby, including the schedules to this Agreement, furnished by or on behalf of
the Company is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. No event or circumstance has occurred or information
exists with respect to the Company or any of its Subsidiaries or its or their
business,

 

- 17 -



--------------------------------------------------------------------------------

properties, prospects, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed. As of
their respective filing dates, all reports, schedules, forms, statements and
other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the 1934 Act (all of the foregoing filed prior to the
date hereof or prior to the date of the Closing, and all exhibits included
therein and financial statements, notes and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “SEC
Documents”) complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. Each press release issued by the Company or any of
its Subsidiaries during the twelve (12) months preceding the date of this
Agreement did not at the time of release contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

4. COVENANTS.

(a) Reasonable Best Efforts. Each party shall use its reasonable best efforts
timely to satisfy each of the conditions to be satisfied by it as provided in
Sections 6 and 7 of this Agreement.

(b) Blue Sky. If required, the Company, on or before each applicable Closing
Date, shall take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Securities for
sale to the Investor at such Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Investor on or prior to such Closing Date. The Company
shall make all filings and reports relating to the offer and sale of the
Securities required under applicable securities or “Blue Sky” laws of the states
of the United States following such Closing Date.

(c) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities for general corporate purposes, except as otherwise limited by any
prohibitions contained in the Notes for so long as such Notes are outstanding.

(d) Listing. The Company shall promptly secure the listing of all of the
Conversion Shares upon each national securities exchange and automated quotation
system, if any, upon which the Common Stock is then listed (subject to official
notice of issuance) and shall use its reasonable best efforts to maintain, in
accordance with the Notes, such listing of all Conversion Shares from time to
time issuable under the terms of the Transaction Documents. The Company use
reasonable best efforts to maintain the Common Stocks’ authorization for
quotation on the Principal Market or if such authorization is not able to be
maintained, on another Eligible Market (as defined in the Notes). Neither the
Company nor any of its Subsidiaries shall take any action which would be
reasonably expected to result in the delisting or suspension of the Common Stock
on the Principal Market. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 4(d).

 

- 18 -



--------------------------------------------------------------------------------

(e) Fees. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or broker’s commissions (other than for
Persons engaged by any Investor) relating to or arising out of the transactions
contemplated hereby. The Company shall pay, and hold the Investor harmless
against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment.

(f) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged in compliance with applicable law by any holder of
Securities (an “Holder”) in connection with a bona fide margin agreement or (but
not the enforcement of any pledge) other loan or financing arrangement that is
secured by the Securities. The pledge of Securities shall not be deemed to be a
transfer, sale or assignment of the Securities hereunder, and no Holder
effecting a pledge of Securities shall be required to provide the Company with
any notice thereof or otherwise make any delivery to the Company pursuant to
this Agreement or any other Transaction Document. The Company hereby agrees,
subject to applicable securities laws, to execute and deliver such documentation
as a pledgee of the Securities may reasonably request in connection with a
pledge of the Securities to such pledgee by a Holder.

(g) Disclosure of Transactions and Other Material Information. On or before 8:30
a.m., New York City time, on the first Business Day following the date of this
Agreement (the “8-K Filing Time”), the Company shall issue a press release and
file a Current Report on Form 8-K describing the terms of the transactions
contemplated by the Transaction Documents in the form required by the 1934 Act
and attaching the material Transaction Documents (including, without limitation,
this Agreement, the form of the Notes and the Security Documents) as exhibits to
such filing (including all attachments, the “8-K Filing”). As of immediately
following the filing of the 8-K Filing with the SEC, no Investor shall be in
possession of any material, nonpublic information received from the Company, any
of its Subsidiaries or any of their respective officers, directors, employees or
agents, that is not disclosed in the 8-K Filing or in prior filings with the
SEC. For so long as the Notes are outstanding, other than notices required to be
delivered pursuant to Section 4(p), the Company shall not, and shall cause each
of its Subsidiaries and its and each of their respective officers, directors,
employees and agents, not to, provide any Investor with any material, nonpublic
information regarding the Company or any of its Subsidiaries from and after the
filing of the 8-K Filing with the SEC without the express written consent of
such Investor. For so long as the Notes are outstanding, if an Investor has, or
believes it has, received any such material, nonpublic information regarding the
Company or any of its Subsidiaries provided in breach of the preceding sentence,
it shall provide the Company with written notice thereof in which case the
Company shall, within five (5) Trading Days (as defined in the Notes) of receipt
of such notice, make public disclosure of any such material, nonpublic
information provided in breach of the preceding sentence. In the event of a
breach of the foregoing covenant by the Company, any of its Subsidiaries, or any
of its or their respective officers, directors, employees and agents, in
addition to any other remedy provided herein or in the Transaction Documents, an
Investor shall have the right to make a public disclosure, in the form of a
press release, public advertisement or otherwise, of such material, nonpublic
information without the prior approval by the Company,

 

- 19 -



--------------------------------------------------------------------------------

its Subsidiaries, or any of its or their respective officers, directors,
employees or agents. No Investor shall have any liability to the Company, its
Subsidiaries, or any of its or their respective officers, directors, employees,
stockholders or agents for any such disclosure. Subject to the foregoing,
neither the Company, its Subsidiaries nor any Investor shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of any Investor, to make any press release or other
public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law, regulation or any Eligible Market on which the
Company’s securities are then listed or quoted (provided that in the case of
clause (i) the Investor shall be consulted by the Company in connection with any
such press release or other public disclosure prior to its release). Without the
prior written consent of any applicable Investor, neither the Company nor any of
its Subsidiaries or affiliates shall disclose the name of such Investor in any
filing, announcement, release or otherwise other than in connection with the
Registration Statement unless such disclosure is required by law, regulation or
any Eligible Market on which the Company’s securities are then listed or quoted.
As used herein “Business Day” means any day other than a Saturday, Sunday or
other day on which commercial banks in The City of New York, New York, are
authorized or required by law to remain closed.

(h) Additional Notes; Variable Securities; Dilutive Issuances. For so long as
any Notes remain outstanding, the Company will not issue any Notes other than to
the Investor as contemplated hereby or pursuant to the Other Agreements and the
Company shall not issue any other securities that would cause a breach or
default under the Notes. For so long as any Notes remain outstanding, the
Company shall not, in any manner, issue or sell any rights, warrants or options
to subscribe for or purchase Common Stock or directly or indirectly convertible
into or exchangeable or exercisable for Common Stock at a price which varies or
may vary with the market price of the Common Stock, including by way of one or
more reset(s) to any fixed price unless the conversion, exchange or exercise
price of any such security cannot be less than the then applicable Conversion
Price (as defined in the Notes) with respect to the Common Stock into which any
Note is convertible. For so long as any Notes remain outstanding, the Company
shall not, in any manner, enter into or affect any Dilutive Issuances (as
defined in the Notes) if the effect of such Dilutive Issuance is to cause, or
but for the Securities Limitations (as defined below) would cause, the Company
to be required to issue upon conversion of any Note any shares of Common Stock
in excess of that number of shares of Common Stock which the Company may issue
upon conversion of the Notes without breaching the Company’s obligations under
the rules or regulations of the Principal Market, in each case without giving
effect to (x) the limitations on conversion contained in the Notes and (y) the
application of any Conversion Floor Price (as defined in the Notes), (the
“Securities Limitations”). For so long as any Notes are outstanding, unless or
until the stockholder approval required by the Principal Market (as defined
below) has been obtained, the Company shall not take any action if the effect of
such action would be to cause the Conversion Price to be reduced below the
Conversion Floor Price without giving effect to any Securities Limitations.

(i) Corporate Existence. For so long as any Notes remain outstanding, the
Company shall not be party to any Fundamental Transaction (as defined in the
Notes) unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Notes.

 

- 20 -



--------------------------------------------------------------------------------

(j) Reservation of Shares. The Company shall take all action necessary to at all
times have authorized, and reserved for the purpose of issuance, no less than
120% of the sum of the number of shares of Common Stock issuable upon conversion
of the Notes issued at the Closing (without taking into account any limitations
on the Conversion of the Notes set forth in the Notes).

(k) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.

(l) Public Information. At any time during the period commencing on the six
month anniversary of the first Closing Date as set forth in the Schedule of
Investor attached hereto and ending at such time that all of the Securities can
be sold without the requirement to be in compliance with Rule 144(c)(1) and
otherwise without restriction or limitation pursuant to Rule 144, if a
registration statement is not available for the resale of all of the Securities
and the Company shall fail for any reason to satisfy the current public
information requirement under Rule 144(c)(1) (a “Public Information Failure”)
then, as partial relief for the damages to any holder of Securities by reason of
any such delay in or reduction of its ability to sell the Securities (which
remedy shall not be exclusive of any other remedies available at law or in
equity), the Company shall pay to each such holder an amount in cash equal to
two percent (2.0%) of the aggregate Purchase Price of such holder’s Securities
on the day of a Public Information Failure and on every thirtieth day (pro rated
for periods totaling less than thirty days) thereafter until the earlier of
(i) the date such Public Information Failure is cured and (ii) such time that
such public information is no longer required pursuant to Rule 144. The payments
to which a holder shall be entitled pursuant to this Section 4(l) are referred
to herein as “Public Information Failure Payments.” Public Information Failure
Payments shall be paid on the earlier of (I) the last day of the calendar month
during which such Public Information Failure Payments are incurred and (II) the
third Business Day after the event or failure giving rise to the Public
Information Failure Payments is cured. In the event the Company fails to make
Public Information Failure Payments in a timely manner, such Public Information
Failure Payments shall bear interest at the rate of 1.5% per month (prorated for
partial months) until paid in full.

(m) Collateral Agent. The Investor hereby (a) appoints Portside Growth and
Opportunity Fund, as the collateral agent hereunder, under the Notes and under
the other Security Documents (in such capacity, the “Collateral Agent”), and
(b) authorizes the Collateral Agent (and its officers, directors, employees and
agents) to take such action on such Investor’s behalf in accordance with the
terms hereof and thereof. The Collateral Agent shall not have, by reason hereof
or any of the other Transaction Documents, a fiduciary relationship in respect
of any Investor. Neither the Collateral Agent nor any of its officers,
directors, employees and agents shall have any liability to any Investor for any
action taken or omitted to be taken in connection hereof or any other
Transaction Document except to the extent caused by its own gross negligence or
willful misconduct, and the Investor agrees to defend, protect, indemnify and
hold harmless the Collateral Agent and all of its officers, directors, employees
and agents (collectively, the “Collateral Agent Indemnitees”) from and against
any losses, damages, liabilities, obligations, penalties, actions, judgments,
suits, fees, costs and expenses (including, without limitation, reasonable
attorneys’ fees, costs and expenses) incurred by such Collateral

 

- 21 -



--------------------------------------------------------------------------------

Agent Indemnitee, whether direct, indirect or consequential, arising from or in
connection with the performance by such Collateral Agent Indemnitee of the
duties and obligations of Collateral Agent pursuant hereto or any of the
Transaction Documents. The Collateral Agent shall not be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the holders of a majority in principal amount
of the Notes then outstanding, and such instructions shall be binding upon all
holders of Notes; provided, however, that the Collateral Agent shall not be
required to take any action which, in the reasonable opinion of the Agent,
exposes the Agent to liability or which is contrary to this Agreement or any
other Transaction Document or applicable law. The Collateral Agent shall be
entitled to rely upon any written notices, statements, certificates, orders or
other documents or any telephone message believed by it in good faith to be
genuine and correct and to have been signed, sent or made by the proper Person,
and with respect to all matters pertaining to this Agreement or any of the other
Transaction Documents and its duties hereunder or thereunder, upon advice of
counsel selected by it.

(n) Successor Collateral Agent.

(i) The Collateral Agent may resign from the performance of all its functions
and duties hereunder and under the other Transaction Documents at any time by
giving at least thirty (30) Business Days’ prior written notice to the Company
and each holder of Notes. Such resignation shall take effect upon the acceptance
by a successor Collateral Agent of appointment pursuant to clauses (ii) and
(iii) below or as otherwise provided below. In addition, at any time and from
time to time following the repayment by Elitech of all “Guaranteed Obligations”
as defined in the Elitech Guarantee in accordance with the terms of thereof, the
holders of a majority in principal amount of the Notes may, by giving at least
ten (10) Business Days’ prior written notice to the Company and the Collateral
Agent, remove the Collateral Agent as collateral agent and appoint a successor
collateral agent.

(ii) Upon any such notice of resignation, the holders of a majority in principal
amount of the Notes then outstanding shall appoint a successor collateral agent.
Upon the acceptance of any appointment as collateral agent hereunder by a
successor collateral agent, such successor collateral agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the collateral agent, and the Collateral Agent shall be discharged from its
duties and obligations under this Agreement and the other Transaction Documents.
After the Collateral Agent’s resignation hereunder as the collateral agent or
the removal of the Collateral Agent and appointment of a successor collateral
agent, the provisions of this Section 4(n) shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Collateral Agent
under this Agreement and the other Transaction Documents.

(iii) If a successor collateral agent shall not have been so appointed within
said thirty (30) Business Day period, the Collateral Agent shall then appoint a
successor collateral agent who shall serve as the collateral agent until such
time, if any, as the holders of a majority in principal amount of the Notes then
outstanding appoint a successor collateral agent as provided above.

 

- 22 -



--------------------------------------------------------------------------------

(o) Appointment of Special Co-Collateral Agent.

(i) Notwithstanding any other provisions of this Agreement, for the purpose of
holding and or liquidating any Collateral in a foreign jurisdiction or following
the occurrence of, and during the continuation of, an Event of Default under the
Notes and any other actions permitted to be taken by the Collateral Agent
pursuant to the Security Documents, if the Collateral Agent reasonably believes
that such action is either (A) required by applicable law, rule or regulation or
(B) is otherwise in the best interests of the holders of the Notes, the
Collateral Agent shall have the power and may execute and deliver all
instruments necessary to appoint one or more Persons to act as a co-collateral
agent or co-collateral agents hereunder, or separate collateral agent or
separate collateral agents hereunder (the “Special Co-Collateral Agent”), in
each case exclusively in such jurisdiction or jurisdictions, and to vest in such
Special Co-Collateral Agent, in such capacity and for the benefit of the
Investor, such title hereunder, or any part hereof, in each case exclusively in
such jurisdiction or jurisdictions, and subject to the other provisions of this
Section 4(o), such powers, duties, obligations, rights and trusts in such
jurisdiction or jurisdictions as the Collateral Agent, as applicable may
reasonably consider necessary or desirable. Each Special Co-Collateral Agent
hereunder shall be authorized under applicable law to act as the Special
Co-Collateral Agent. Any Special Co-Collateral Agent may be removed at any time
by the written direction of either (x) the Collateral Agent or (y) the Required
Holders (as defined in the Notes). If at any time a Special Co-Collateral Agent
shall cease to be eligible to perform its obligations as a Special Co-Collateral
Agent in accordance with the provisions of this Section, it shall resign
immediately in the manner and with the effect specified in Section 4(n) above.
If any Special Co-Collateral Agent shall cease to exist, become insolvent,
resigns or is removed, all of its estates, properties, rights, remedies and
trusts grated hereunder shall vest in and be exercised by the Collateral Agent
to the extent permitted by law, without the appointment of a new or successor
Special Co-Collateral Agent. The Investor hereby consents to the appointment of
the Investor as the Special Co-Collateral Agent with respect to the assets of
the NAD Sub.

(ii) Any notice, request or other writing given to the Collateral Agent shall be
deemed to have been given to each of the then Special Co-Collateral Agent as
effectively as if given to each of them. Every instrument appointing any Special
Co-Collateral Agent shall refer to this Agreement or the Security Documents, if
applicable, and the conditions of this Section 4(o). Each Special Co-Collateral
Agent upon its acceptance of the trusts conferred, shall, subject to the
provisions of this Section 4(o) hereof, be vested with the estates or property
specified in its instrument of appointment, either jointly with the Collateral
Agent, or separately, as may be provided therein, subject to all the provisions
of this Agreement or the Security Documents, as applicable. Every such
instrument shall be filed with the Collateral Agent.

(iii) The Special Co-Collateral Agent shall not have, by reason hereof or any of
the other Transaction Documents, a fiduciary relationship in respect of any
Investor. Neither the Special Co-Collateral Agent nor any of its officers,
directors, employees and agents shall have any liability to any Investor for any
action taken or omitted to be taken in connection hereof or any other
Transaction Document except to the

 

- 23 -



--------------------------------------------------------------------------------

extent caused by its own gross negligence or willful misconduct, and the
Investor agrees to defend, protect, indemnify and hold harmless the Special
Co-Collateral Agent and all of its officers, directors, employees and agents
(collectively, the “Special Co-Collateral Indemnitees”) from and against any
losses, damages, liabilities, obligations, penalties, actions, judgments, suits,
fees, costs and expenses (including, without limitation, reasonable attorneys’
fees, costs and expenses) incurred by such Special Co-Collateral Indemnitee,
whether direct, indirect or consequential, arising from or in connection with
the performance by such Special Co-Collateral Indemnitee of the duties and
obligations of Special Co-Collateral Agent pursuant hereto or any of the
Transaction Documents. The Special Co-Collateral Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the holders of a majority in principal
amount of the Notes then outstanding, and such instructions shall be binding
upon all holders of Notes; provided, however, that the Special Co-Collateral
Agent shall not be required to take any action which, in the reasonable opinion
of the Agent, exposes the Agent to liability or which is contrary to this
Agreement or any other Transaction Document or applicable law. The Special
Co-Collateral Agent shall be entitled to rely upon any written notices,
statements, certificates, orders or other documents or any telephone message
believed by it in good faith to be genuine and correct and to have been signed,
sent or made by the proper Person, and with respect to all matters pertaining to
this Agreement or any of the other Transaction Documents and its duties
hereunder or thereunder, upon advice of counsel selected by it.

(p) Intentionally Omitted

(q) Intentionally Omitted

(r) Stockholder Approval. The Company shall provide each stockholder entitled to
vote at the next meeting of stockholders of the Company (the “Stockholder
Meeting”), which shall be promptly called and held not later than the earlier of
(i) the date of the special meeting of stockholders of the Company as set forth
in the proxy statement to be filed in connection with the transactions
contemplated under the Share Exchange Agreement, dated as of the date hereof
between the Company, Elitech and the stockholders of Elitech and (ii) March 31,
2009 (the “Stockholder Meeting Deadline”), a proxy statement, substantially in
the form which has been previously reviewed by the Investor and a counsel of its
choice, soliciting each such stockholder’s affirmative vote at the Stockholder
Meeting for approval of resolutions (the “Stockholder Resolutions”) providing
for the Company’s issuance of all of the Securities as described in the
Transaction Documents in accordance with applicable law and the rules and
regulations of the Principal Market (such affirmative approval being referred to
herein as the “Stockholder Approval”), and the Company shall use its best
efforts to solicit its stockholders’ approval of such resolutions (which efforts
shall include, without limitation, the requirement to hire a nationally
recognized proxy solicitor) and to cause the Board of Directors of the Company
to recommend to the stockholders that they approve such resolutions. The Company
shall be obligated to seek to obtain the Stockholder Approval by the Stockholder
Meeting Deadline.

(s) Italian Security. As soon as reasonably practicable but in no event later
than October 15, 2008, (i) the Company shall grant a pledge in 100% of the
capital stock of the

 

- 24 -



--------------------------------------------------------------------------------

NAD Sub pursuant to the Pledge As Collateral On Share of a Limited Company
Agreement, whereby the Company establishes a valid, effective and perfected
pledge, pursuant to Italian law, over the entire quota held by the Company,
having a total face value of €50,000.00 and representing a 100% stake in the
entire share capital of the NAD Sub, and over all the new quotas as may be
issued from time to time by the NAD Sub, the form and substance of which shall
be reasonably satisfactory to the Investor (the “NAD Sub Pledge Agreement”),
which shall be executed before a notary public in Italy and the Company shall
carry out all such other actions as are required by Italian law to perfect and
ensure the effectiveness of such pledge no later than October 15, 2008, (ii) the
Company shall cause the NAD Sub to grant a pledge pursuant to the Pledge over
Bank Account Agreement whereby the NAD Sub shall grant a pledge over the
account, the amounts at any time credited on the account and the claims of the
Company from the restitution of the balance from time to time existing on the
account, jointly and pro indiviso basis, the form and substance of which shall
be reasonably satisfactory to the Investor (the “Bank Account Pledge Agreement”)
in (x) the balance of bank account number 100000061933 at Intesa San Paolo,
Agenzia 3, Corso Sempione 65/A, Milan and (y) the balance of bank account number
000000005083 at Banca Popolare di Bergamo, Agenzia Via Foppa, Via Foppa 26,
Milan, and the Company shall cause the NAD Sub to carry out all such other
actions as are required by Italian law to perfect and ensure the effectiveness
of such pledges (collectively, the “Bank Account Pledge Agreements”) no later
than October 15, 2008 and (iii) the Company shall cause Ughi e Nunziante, the
Company’s Italian law firm, to deliver an opinion to the Investor, dated as of
the October 15, 2008, in form and substance acceptable to the Investor.

5. REGISTER; TRANSFER AGENT INSTRUCTIONS.

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Notes in which the Company shall
record the name and address of the Person in whose name the Notes have been
issued (including the name and address of each transferee), the principal amount
of Notes held by such Person, the number of Conversion Shares issued and
issuable upon conversion of the Notes held by such Person. The Company shall
keep the register open and available at all times during business hours for
inspection of any Investor or its legal representatives.

(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to the Transfer Agent, and any subsequent transfer agent, in the
form of Exhibit G attached hereto (the “Irrevocable Transfer Agent
Instructions”). The Company represents and warrants that no instruction other
than the Irrevocable Transfer Agent Instructions referred to in this Section 5
will be given by the Company to the Transfer Agent, and any subsequent transfer
agent with respect to the Securities, and that the Securities shall otherwise be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to an Investor. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5 will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5, that the Investor shall be
entitled, in addition to all other available remedies, to an order and/or
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required.

 

- 25 -



--------------------------------------------------------------------------------

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

The obligation of the Company hereunder to issue and sell the Notes to the
Investor at each Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing the Investor with prior written
notice thereof:

(i) The Investor shall have executed each of the Transaction Documents to which
it is a party and delivered the same to the Company.

(ii) The Initial Closing shall have occurred.

(iii) Such Investor and each other Investor shall have delivered to the Company
the Purchase Price for the Notes being purchased by the Investor at such Closing
by wire transfer of immediately available funds pursuant to the wire
instructions provided by the Company.

(iv) The representations and warranties of the Investor shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Initial Closing Date as though made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
as of such specified date), and such Investor shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by such Investor at or prior to the Initial Closing Date.

7. CONDITIONS TO INVESTOR’S OBLIGATION TO PURCHASE.

The obligation of the Investor hereunder to purchase the Notes at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for the Investor’s sole
benefit and may be waived by such Investor at any time in its sole discretion by
providing the Company with prior written notice thereof:

(i) The Company shall have duly executed and delivered to the Investor (i) each
of the Transaction Documents and (ii) the Notes being purchased by such Investor
at the Closing pursuant to this Agreement.

(ii) The Initial Closing shall have occurred.

(iii) The representations and warranties of the Company shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all

 

- 26 -



--------------------------------------------------------------------------------

respects) as of the Initial Closing Date (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Initial Closing Date. The Investor shall
have received a certificate, executed by the Chief Executive Officer or Chief
Financial Officer of the Company, dated as of the Initial Closing Date, to the
foregoing effect in the form attached hereto as Exhibit B.

(iv) The Collateral Agent and the Original Collateral Agent shall have executed
and delivered to such Investor the Intercreditor Agreement.

8. TERMINATION. In the event that the Closing shall not have occurred with
respect to the Investor on or before five (5) Business Days from the date hereof
due to the Company’s or such Investor’s failure to satisfy the conditions set
forth in Sections 6 and 7 above (and the nonbreaching party’s failure to waive
such unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party;
provided, however, that if this Agreement is terminated pursuant to this
Section 8, the Company shall remain obligated to reimburse the non-breaching
Investor for the expenses described in Section 4(e) above.

9. MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

- 27 -



--------------------------------------------------------------------------------

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e) Entire Agreement; Amendments. No provision of this Agreement may be amended
other than by an instrument in writing signed by the Company, the Investor and
each Other Investor, and any amendment to this Agreement made in conformity with
the provisions of this Section 9(e) shall be binding on the Company and the
Investor. No provision hereof may be waived other than by an instrument in
writing signed by the Company, the Investor and each Other Investor. No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of the Transaction Documents
unless the same consideration also is offered to all of the parties to the
Transaction Documents or holders of Notes. The Company has not, directly or
indirectly, made any agreements with the Investor relating to the terms or
conditions of the transactions contemplated by the Transaction Documents except
as set forth in the Transaction Documents. Without limiting the foregoing, the
Company confirms that, except as set forth in this Agreement, the Investor has
not made any commitment or promise or has any other obligation to provide any
financing to the Company or otherwise.

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

 

If to the Company:

  Nanogen Inc.   10398 Pacific Center Court   San Diego, California 92121  
Telephone:    (858) 410-4600   Facsimile:    (858) 410-4949   Attention:    Nick
Venuto

 

- 28 -



--------------------------------------------------------------------------------

with a copy (for informational purposes only) to:

  Morgan, Lewis & Bockius LLP   One Market, Spear Street Tower   San Francisco,
CA 94605   Telephone:    (415) 442-1091   Facsimile:    (415) 442-1001  
Attention:    Scott D. Karchmer, Esq.

If to the Transfer Agent:

  Computershare Investor Services   250 Royall Street   Canton, MA 02021  
Telephone:    (877) 282-1168   Facsimile:    (781) 575-3606   Attention:    Jeff
Seiders

If to the Investor:

  Financière Elitech SAS   12-12 bis, rue Jean Jaurès   92800 Puteaux   France  
Attn:    Pierre Debiais   Facsimile:    +33 (1) 41 45 07 19   With a required
copy to:   Jackson Walker, L.L.P.   901 Main Street, Suite 6000   Dallas, Texas
75202   Attn:    L. Scott Brown   Facsimile:    214-661-6869

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes. The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the holders of at least a majority of the aggregate

 

- 29 -



--------------------------------------------------------------------------------

number of Conversion Shares issued and issuable hereunder, including by way of a
Fundamental Transaction (unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Notes).

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

(i) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Investor contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5
and 9 shall survive the Closing. The Investor shall be responsible only for its
own representations, warranties, agreements and covenants hereunder.

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as are
reasonably necessary in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k) Indemnification. (i) In consideration of the Investor’s execution and
delivery of the Transaction Documents and acquiring the Securities thereunder
and in addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless the
Investor and each other holder of the Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party that is not an Affiliate of such Indemnitee (including for
these purposes a derivative action brought on behalf of the Company) and arising
out of or resulting from (i) the execution, delivery, performance or enforcement
of the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities, or (iii) the status of such Investor or holder of the
Securities as an investor in the Company. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law.

 

- 30 -



--------------------------------------------------------------------------------

(ii) Promptly after receipt by an Indemnitee under this Section 9(k) of notice
of the commencement of any action or proceeding (including any governmental
action or proceeding) involving an Indemnified Liability, such Indemnitee shall,
if a claim for indemnification in respect thereof is to be made against any
indemnifying party under this Section 9(k), deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnitee; provided, however, that an Indemnitee
shall have the right to retain its own counsel with the fees and expenses of not
more than one counsel for such Indemnitee to be paid by the indemnifying party,
if, in the reasonable opinion of the Indemnitee, the representation by such
counsel of the Indemnitee and the indemnifying party would be inappropriate due
to actual or potential differing interests between such Indemnitee and any other
party represented by such counsel in such proceeding. Legal counsel referred to
in the immediately preceding sentence shall be selected by the Investor holding
at least a majority of the Purchased Shares. The Indemnitee shall cooperate
fully with the indemnifying party in connection with any negotiation or defense
of any such action or Indemnified Liabilities by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Indemnitee that relates to such action or Indemnified Liabilities. The
indemnifying party shall keep the Indemnitee fully apprised at all times as to
the status of the defense or any settlement negotiations with respect thereto.
No indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent, provided, however, that
the indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Indemnitee, which consent shall not be unreasonably withheld conditioned or
delayed, consent to entry of any judgment or enter into any settlement or other
compromise which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnitee of a release from all liability in
respect to such Indemnified Liabilities or litigation. Following indemnification
as provided for hereunder, the indemnifying party shall be subrogated to all
rights of the Indemnitee with respect to all third parties, firms or
corporations relating to the matter for which indemnification has been made. The
failure to deliver written notice to the indemnifying party within a reasonable
time of the commencement of any such action shall not relieve such indemnifying
party of any liability to the Indemnitee under this Section 9(k), except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.

(iii) The indemnification required by this Section 9(k) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.

(iv) The indemnity agreements contained herein shall be in addition to (x) any
cause of action or similar right of the Indemnitee against the indemnifying
party or others, and (y) any liabilities the indemnifying party may be subject
to pursuant to the law.

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

- 31 -



--------------------------------------------------------------------------------

(m) Remedies. The Investor and each holder of the Securities shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Investor. The Company
therefore agrees that the Investor shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.

(n) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Investor exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Investor may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

(o) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Investor hereunder or pursuant to any of the other Transaction
Documents or the Investor enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

(p) Independent Nature of Investor’s Obligations and Rights. The obligations of
the Investor under this Agreement or any other Transaction Document are several
and not joint with the obligations of any Other Investor, and the Investor shall
not be responsible in any way for the performance of the obligations of any
Other Investor under any Transaction Document. Nothing contained herein or in
this Agreement or any other Transaction Document, and no action taken by the
Investor pursuant hereto, shall be deemed to constitute the Investor and Other
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investor and the other Investors are in
any way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement or any other Transaction Document
and the Company acknowledges that the Investor and the Other Investors are not
acting in concert or as a group with respect to such obligations or the
transactions contemplated by Agreement and any other Transaction Document. The
Company and the Investor confirms that the Investor has independently
participated in the negotiation of the transactions contemplated hereby with the
advice of its own counsel and advisors. The

 

- 32 -



--------------------------------------------------------------------------------

Investor shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement or out
of any other Transaction Document, and it shall not be necessary for any Other
Investor to be joined as an additional party in any proceeding for such purpose.

[Signature Page Follows]

 

- 33 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

COMPANY: NANOGEN INC. By:  

/s/ Nicholas Venuto

Name:   Nicholas Venuto Title:   Chief Financial Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

INVESTOR: FINANCIERE ELITECH S.A.S. By:    

/s/ Pierre Debiais

Name:     Pierre Debiais Title:     President



--------------------------------------------------------------------------------

SCHEDULE OF INVESTOR

 

Closing Date

   Principal Amount of Notes
to be Purchased    Aggregate Purchase
Price

October 15, 2008

   $ 1,000,000.00    $ 1,000,000.00

November 15, 2008

   $ 1,000,000.00    $ 1,000,000.00

December 31, 2008

   $ 1,000,000.00    $ 1,000,000.00



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Form of Note Exhibit A-1    Form of Amended Exchanged Notes Exhibit
A-2    Form of Additional Convertible Exchanged Notes Exhibit B    Form of
Officer’s Certificate Exhibit B-1    Form of US Security Agreement with the
Company Exhibit B-2    Form of US Security Agreement with the Subsidiaries
Exhibit C    Form of Guarantees Exhibit D    Form of Elitech Guarantee Exhibit E
   Form of Italian Security Agreements Exhibit F    Form of Intercreditor
Agreement Exhibit G    Form of Irrevocable Transfer Agent Instructions

 

DISCLOSURE SCHEDULE

The disclosure schedule to the Securities Purchase Agreement

filed as Exhibit 10.2 of this Form 8-K

is incorporated herein by reference